DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 23, 2020 and is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/051211, filed on 01/18/2019.
Specification
The disclosure is objected to because of the following informalities: 
The abstract is objected to since the abstract should be preferably within the range of 50 to 150 words of length.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites in line 13, the limitation “with a homothetic ratio K” is suggested to be replaced with “with a homothetic ratio (K)”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite since no structures are provided to perform the producing method.
Claim 16 recites the limitation “wherein the simultaneous deformations of the blank and the sacrificial mandrel are done, for a deviation of the yield stresses of -30% to +20%, with a deviation relative to the strict homothety from -15% to +10% with, 
for a deviation in the yield stresses from -15% to +10%, a deviation relative to the strict homothety from -7% to +5%, and 
for a deviation in the yield stresses from -5% to +3%, a deviation relative to the strict homothety from -2.5% to +1.5%.” is indefinite, since the claim recited three different conditions for the properties of the material, renders therefore unclear the limitation that is being claimed. 
Claim 30 in line 2, recites the limitations “the landing gear rod”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 in line 2, recites the limitations “the landing gear beam”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17, 21-22 and 30-31  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblanc US. Publication (2014/0352146) hereinafter Leblanc.
Regarding claim 15,
Leblanc discloses a method for producing a hollow part (10) made of a metal material having given yield stresses at given temperatures (see Para.[0008]-[0020]), the method comprising: 
preparing a blank (120) having two ends (see fig.6), made up of said metal material of the hollow part (10), and a sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range from -30% to +20% of the yield stress of the material of the blank at the temperatures (see para.[0009] and [0013], the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank),
applying a punch (drill bit) on one of the ends of the blank (120) in order to produce the expansion of at least a portion of the blank (120) and to create an internal space (128) inside the blank (120, see para.[0009], the operation of drilling requires a drilling bit with press/punch the drilling bit into the billet and para.[0054] recited the expansion of the blank/billet); 
inserting the sacrificial mandrel (130) in the internal space (128) of the blank (120, see para.[0009]); 
crimping the sacrificial mandrel (130) in the blank (120, para. [0012] recited inserted the insert, the synonym of to insert is to press which means to exert force therefore is considered to be crimping); 
producing, by co-forging, a simultaneous deformation of the blank (120) and the sacrificial mandrel (130), with a homothetic ratio (see fig.6, homothetic ratio =OD/d5); and 

    PNG
    media_image1.png
    273
    432
    media_image1.png
    Greyscale

performing a machining in order to remove the sacrificial mandrel (130) and impart a final configuration to the internal space of the part (see para.[0016]).
Regarding claim 17,
Leblanc discloses wherein at least one other simultaneous deformation of the blank and the sacrificial mandrel is produced before the machining (see para.[0009]-[0010] and [0016]).
Regarding claim 20, 
Leblanc discloses wherein the blank (120) has a symmetry of revolution (see fig.6).
Regarding claim 21, 
Leblanc discloses wherein the blank (120) is cylindrical (see fig.6).
Regarding claim 22, 
Leblanc discloses wherein said sacrificial mandrel (130), or at least one of said sacrificial mandrels, is cylindrical (see fig.6).
Regarding claim 30, 
Leblanc discloses a use of the method according to any one of claim 15 to produce a landing gear rod (element 10 is a shaft, synonym of rod and the method is capable of produce the structure (i.e. shaft/rod) for such function).
Regarding claim 31, 
Leblanc discloses a use of the method according to claim 15 to produce a landing gear beam (element 10 is a metallic shaft and since a beam is defined to be a long sturdy piece metal spanning an opening to support something and the method is to produce a metal structure therefore the method is capable of produce the structure (i.e. beam) for such function).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc US. Publication (2014/0352146) hereinafter Leblanc.
Regarding claim 16, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc discloses wherein the simultaneous deformations of the blank (120) and the sacrificial mandrel (130) are done for a deviation of the yield stresses of -30% to +20%, (see para.[0012]-[0013], the deviation is done exposing to a temperature and the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank) and homothety (see fig.6, homothetic ratio =OD/d5), but is silent about the deviation of the yield stresses of -30% to +20%, with a deviation relative to the strict homothety from -15% to +10% with, for a deviation in the yield stresses from -15% to +10%, a deviation relative to the strict homothety from -7% to +5%, and for a deviation in the yield stresses from -5% to +3%, a deviation relative to the strict homothety from  2.5% to +1.5% and it is observed that the deviation of the yield stresses of 20%, is a result effective variable because it is the desired rheologies of similarity to make the forging possible. Accordingly, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the workable ranges of said variable might be characterized as routine experimentation, it would have been obvious to the skilled artisan before the effective filing date to have the deviation of the yield stresses of -30% to +20%, with a deviation relative to the strict homothety from -15% to +10% with, for a deviation in the yield stresses from -15% to +10%, a deviation relative to the strict homothety from -7% to +5%, and for a deviation in the yield stresses from -5% to +3%, a deviation relative to the strict homothety from  2.5% to +1.5%; as such selection and workable ranges would occur from routine engineering experimentation and practices and is not non-obvious. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Regarding claim 25, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc discloses wherein the punch (drill bit) and the sacrificial mandrel (130) to be made up of tangible material but does not disclose the punch and the sacrificial mandrel to be made up of the same part and since no criticality is recited for the punch and the sacrificial mandrel to be made up of the same part (material) and well known in the mechanical art for parts to be made up same/different material deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the punch and the sacrificial mandrel to be made up of the same part/material. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 26, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc discloses wherein said blank (120) to be a X1NiCoMo18-8-5 steel and said sacrificial mandrels (130) to be each made of NC19FeNb (see para.[0014]) but is silent about the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2 and since no criticality is recited for the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2 and well known in the mechanical art for material (i.e. metal) to be comprised to different metal alloy deemed suitable for specific operation and ensure durability of the material, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 28, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc discloses wherein the sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range from -30% to +20% of the yield stress of the material of the blank at the temperatures (see para.[0012]-[0014], the deviation is done exposing to a temperature and the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank) but is silent about the range to be from -15% to +10%, and it is observed that the a deviation of the yield stresses of 20%, is a result effective variable because it is the desired rheologies of similarity to make the forging possible. Accordingly, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the workable ranges of said variable might be characterized as routine experimentation, it would have been obvious to the skilled artisan before the effective filing date to have the yield stresses with the range to be from -15% to +10%; as such selection and workable ranges would occur from routine engineering experimentation and practices and is not non-obvious. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Regarding claim 29, 
The prior art Leblanc discloses all limitations in claim 28.
Leblanc discloses wherein the sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range from -30% to +20% of the yield stress of the material of the blank at the temperatures (see para.[0012]-[0014], the deviation is done exposing to a temperature and the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank) but is silent about the range to be from -5% to +3%, and it is observed that the a deviation of the yield stresses of 20%, is a result effective variable because it is the desired rheologies of similarity to make the forging possible. Accordingly, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the workable ranges of said variable might be characterized as routine experimentation, it would have been obvious to the skilled artisan before the effective filing date to have the yield stresses with the range to be from -5% to +3%; as such selection and workable ranges would occur from routine engineering experimentation and practices and is not non-obvious. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc US. Publication (2014/0352146) hereinafter Leblanc in view of Graham et al. US. Patent (3,014,269) hereinafter Graham.
Regarding claim 18, 
The prior art Leblanc discloses all limitations in claim 17.
Leblanc does not disclose wherein the at least one other simultaneous deformation comprises a die stamping.
Leblanc and Graham disclose both art in the same field of endeavor (i.e. metal deformation).
Graham, in a similar art, teaches a method of processing blades (see title) having at least one other simultaneous deformation comprises a die stamping (see col.3 lines 65-70). 
Graham teaches the die stamping to be able to manufacture blades with same volume (see col.3 lines 65-70) and since it is not new and well known in the mechanical art for metal parts to be manufactured through different methods with different apparatus, as taught by the references, it would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of deformation to comprise a die stamping as taught by Graham, as it would be beneficiary to Leblanc, to improve to manufacture presided parts.
Regarding claim 19, 
The prior art Leblanc discloses all limitations in claim 17.
Leblanc does not disclose wherein the at least one other simultaneous deformation comprises a drawing.
Graham, in the similar art, teaches a method of processing blades (see title) having at least one other simultaneous deformation comprises a drawing/extrusion (see col.3 lines 1-8). 
Graham teaches the drawing/extrusion operation as one of the steps to be able to manufacture blades with same volume (see col.3 lines 65-70) and since it is not new and well known in the mechanical art for metal parts to be manufactured through different methods with different apparatus, as taught by the references, it would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of deformation to comprise a drawing/extrusion operation as taught by Graham, as it would be beneficiary to Leblanc, to improve to manufacture presided parts.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc US. Publication (2014/0352146) hereinafter Leblanc in view of Tooling U-SME  “Extrusion Processes” Youtube.com ( https://www.youtube.com/watch?v=Y75IQksBb0M. ) hereinafter Tooling. 
Regarding claim 23, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc does not disclose wherein ad blank is heated before the application of said punch.
Leblanc and Tooling disclose both art in the same field of endeavor (i.e. metal deformation).
Tooling, in a similar art, teaches a method of processing metal (see YouTube Extrusion processes) having a blank to be heated before the application of a punch (hot billet is recited see YouTube time 0:15 second).
Tooling teaches the blank to be heated before the application of a punch well known in the mechanical art to be able to reduce the stress and facilitate the operation on metal (common practice in hot extrusion) 
It would have been obvious to the skilled artisan before the effective filing date to replace the  to the manufacturing method of Leblanc the step of deformation to comprise a drawing/extrusion operation as taught by Graham, as it would be beneficiary to Leblanc, to improve the manufacturing of accurate parts.
Regarding claim 24, 
The prior art Leblanc discloses all limitations in claim 15.
Leblanc does not disclose wherein before applying said punch, said blank is inserted in the container of a press, a space being arranged between said blank and the inner wall of said container to allow the expansion of said blank.

    PNG
    media_image2.png
    438
    1539
    media_image2.png
    Greyscale

Tooling, in the similar art, teaches a method of processing metal (see YouTube Extrusion processes) having before applying a punch, said blank (billet) is inserted in the container of a press (see YouTube time 0:38 second), a space (the space can be seen in YouTube time 0:55 second) being arranged between said blank and the inner wall of said container to allow the expansion of said blank (the application of the punch is considered when compressive force is applied, see YouTube time 0:54-01:21 second). Tooling teaches the blank to be place into the container with space to be arranged between said blank and the inner wall of said container to be able to allow the expansion of said blank (see YouTube time 0:54-01:21 second).
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Leblanc the step of inserting the blank to a container with space to be arranged between said blank and the inner wall of said container before applying a punch to be able to allow the expansion of said blank.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Leblanc US. Publication (2014/0352146) hereinafter Leblanc in view of Franchet et al. US. Publication (2005/0002786) hereinafter Franchet.
The prior art Leblanc discloses all limitations in claim 15.
Leblanc does not disclose wherein the blank is not expanded over its entire length and the sacrificial mandrel does not extend over the entire length of the blank, and the blank is turned over, the punch is applied on the other end of the blank, and the expansion of another portion of the blank is done by creating another internal space of the blank, and another sacrificial mandrel is inserted into the other internal space of the blank.
Leblanc and Franchet disclose both art in the same field of endeavor (i.e. metal deformation)./SMITH OBERTO BAPTHELUS/                                                                                                                                                    Examiner, Art Unit 3725                                                    
Franchet, in a similar art, teaches a method of processing metal (see YouTube Extrusion processes) having a blank (24) is not expanded over its entire length (3b) and the sacrificial mandrel (26) does not extend over the entire length of the blank (see fig.4 and see para.[0058]) , and the blank is turned over, the punch is applied on the other end of the blank (during forging it inherent to have a punch to make the hole/recess), and the expansion of another portion of the blank is done by creating another internal space of the blank (see fig.5 and see para.[0058]), and another sacrificial mandrel (26) is inserted into the other internal space of the blank (see para.[0056]-[0058] and fig.4 and 5). Franchet teaches the step of the blank to be able to reduce on manufacturing time and expense (see para.[0011]). 
It would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of applying punch on both end of the of the blank as taught by Franchet, as it would be beneficiary to Leblanc, to reduce on manufacturing time and expense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 21, 2022

/Smith Oberto BAPTHELUS./Examiner, Art Unit 3725